20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 1 of 9




                                 TAB 20
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 2 of 9




                                  CAUSE NO. D-1-GN-20-004507

    WC 4811 SOUTH CONGRESS, LLC                      §                IN THE DISTRICT COURT OF
                                                     §
           Plaintiff,                                §
                                                     §
    vs.                                              §                   TRAVIS COUNTY, TEXAS
                                                     §
    4811 SOCO, LP                                    §
                                                     §
           Defendant.                                §                   250TH JUDICIAL DISTRICT


                              NONPARTY’S MOTION TO QUASH


          Nonparty Bryan Hardeman files this motion to quash regarding Plaintiff WC 4811 South

Congress, LLC’s subpoena duces tecum and notice of deposition for Mr. Hardeman and in support

thereof would respectfully show as follows:

                                   I.      MOTION TO QUASH

          On Saturday, September 19, 2020, Mr. Hardeman was served with subpoena duces tecum

and notice of intention to take oral deposition for nonparty Bryan Hardeman, issued by Plaintiff

WC 4811 South Congress, LLC. 1 This notice stated the deposition would be held in six business

days, on September 28, 2020. 2

          Mr. Hardeman objects to the time and place of the deposition. Mr. Hardeman and his

counsel are not available on the noticed date due to preexisting conflicts. Pursuant to Rule 199.4

of the Texas Rules of Civil Procedure, the depositions noticed for September 28, 2020 is

automatically quashed until this motion can be determined.




1
  See Plaintiff’s Subpoena Duces Tecum and Notice of Intention to Take Oral Depostion [of Bryan Hardeman],
attached as Exhibit A.
2
    Id.



                                                  -1-
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 3 of 9




        Counsel for Mr. Hardeman is willing to work with counsel for Plaintiff to schedule the

deposition at a mutually agreeable time and place in the next few weeks, subject to the Plaintiff’s

compliance with the Texas Rules of Civil Procedure.

        Therefore, Mr. Hardeman respectfully request an order quashing the notice of deposition

for Mr. Hardeman on September 28, 2020, and for any further relief which they may be justly

entitled.

 Dated: September 23, 2020                           Respectfully submitted,

                                                     HOWRY BREEN & HERMAN, L.L.P.

                                                     _____________________________________
                                                     Randy Howry
                                                     State Bar No. 10121690
                                                     rhowry@howrybreen.com
                                                     1900 Pearl Street
                                                     Austin, Texas 78705-5408
                                                     Tel. (512) 474-7300
                                                     Fax (512) 474-8557

                                                     Attorneys for Nonparty Bryan Hardeman




                                               -2-
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 4 of 9




                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of this document was delivered on September 23, 2020, in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure, to the parties listed
and in the manner indicated below.

Manfred Sternberg                                      Electronic service
manfred@msternberg.com                             □   In person
MANFRED STERNBERG & ASSOCIATES, PC                 □   Registered mail, return receipt requested
1700 Post Oak Blvd., Suite 600                     □   Commercial delivery service
Houston, Texas 77056                               □   Facsimile
Tel. (713) 622-4300                                □   Electronic mail
Fax (800) 622-9899

Attorney for Plaintiff WC 4811 South Congress,
LLC

W. Stephen Benesh                                      Electronic service
State Bar No. 02132050                             □   In person
steve.benesh@bracewell.com                         □   Registered mail, return receipt requested
BRACEWELL, LLP                                     □   Commercial delivery service
111 Congress Avenue, Suite 2300                    □   Facsimile
Austin, Texas 78701                                □   Electronic mail
Tel. (713) 223-2300
Fax (713) 221-1212

Christopher L. Dodson
State Bar No. 24050519
chris.dodson@bracewell.com
Jaclyn Carr
State Bar No. 24093776
jaclyn.carr@bracewell.com
Robert P. Grattan
State Bar No. 24116452
bob.grattan@bracewell.com
BRACEWELL, LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Tel. (713) 223-2300
Fax (800) 404-3970

Attorneys for Defendant 4811 SoCo, LP
                                                   ___________________________________
                                                   Randy Howry




                                             -3-
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 5 of 9




       EXHIBIT A
                               20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 6 of 9




                                                                           CAUSE NO. D-1-GN-20-004507

                               WC 4811 SOUTH CONGRESS, LLC and                                            §    IN THE DISTRICT COURT
                               AFFILIATED COMMERCIAL                                                      §
                               SERVICES, INC.                                                             §    OF TRAVIS COUNTY,
                                        Plaintiffs,                                                       §
                                                                                                          §
                                 v.                                                                       §    TEXAS 250 th JUDICIAL
                                                                                                          §
                                                                                                          §    DISTRICT
                               4811 SOCO LP, and                                                          §
                               BANCORPSOUTH BANK                                                          §
                                        Defendant.

                                  SUBPOEANA DUCES TECUM AND NOTICE OF INTENTION TO TAKE ORAL
                                                         DEPOSITION
                              State of Texas

                                   TO ANY SHERIFF OR CONSTABLE OF THE ST ATE OF TEXAS OR OTHER
                              PERSON AUTHORIZZED TO SERVE AND EXECUTE SUBPOENAS AS PROVIDED IN
                              TEXAS RULE OF CIVIL PROCEDURE 176

                              YOU ARE HEREBY COMMANDED TO SUMMON Bryan Hardeman 6757 Airport Blvd;
                              Austin, Texas 78752 ; Home Address: Bryan Hardeman 2518 Matthews Dr. Austin, Texas 78703

                              pursuant to Rule 199. 1 et seq. of the Texas Rules of Civil Procedure, and you are notified that
                              Plaintiff WC 4811 South Congress, LLC through its counsel, will take the deposition upon oral
                              examination of the above named individual on September 28, 2020, beginning atl0:00 a.m.
                              The persons designated must testify about information known or reasonable available to him and
                              shall produce and permit inspection its entire file for 4811 S. Congress in Austin, TX including
                              all contracts he has with any party directly relating to said real property.


                              This deposition will be taken before an officer authorized by law to take depositions and will
                                                                           ' The deposition will be taken by remote video
                                                               2363         will be recorded by videotape and stenographic
                                                                            ·ding the topics attached in Exhibit A.
                                                              6rn111i:Loe)  1 webcast to a remote location. The deposition will

'                               ~.,.,.J,.,-11, z..~2-61/1!1□                .nk at https://lexitas.zoom.us/j/9414873 0492


c
•e_. ./l'l-•..-"c#-n-.... -
  ..,,,.                       - - - - - - ' 1 $ ID °-2..
                                               )               c/4;¾
                                                                0
                                                                          .
                                                                    .'i'.,:J,
                                                                                ,_;A
                                                                                 L!J
                                                                                       ~
                                                                                       •••11~:_-~~•
                                                                                       -   -·-
                                                                                                      RNMENT-ISSUED IDENTIFICATION TO
                                       vo,·o AFH\ R 120 DAYS
                                                ,.                                                    ~OT ARY TO CONFIRM HIS/HER

                                                                                               M'
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 7 of 9




lDENTITY AT THE COMMENCEMENT OF THE DEPOSITION AND BEFORE
BEING S\VORN.

The appearances will be as follows;

Witness:        Bryan Hardeman

Date:           September 28, 2020, beginning at 10:00 a.m. CST.

Location of Witness:     A location of witness· choosing that has Internet access.

This subpoena was issued at the request of the undersigned attorney.
                                              MANFRED STERNBERG & ASSOCIATES,          P.C.



September 18, 2020

Date                                         Manfred Sternberg
                                             SBN: 19175775
                                             1700 Post Oak Blvd. Suite 600
                                             Houston, TX 77056
                                             Telephone: (713) 622-4300
                                             Facsimile: (713) 622-9899
                                             Email: manfred@rnsternberg.com
                                             COUNSEL FOR PLAINTIFFS


            .                  CERTIFICATE OF SERVICE
          I hereby certify that on this 18 th day of September, 2020, a true and correct copy of
  the foregoing was forwarded via the Court's electronic filing service and e-mail to the
  following:

  Christopher L.
  Dodson Bracewell
  LLP
  711 Louisiana, Suite 2300
  Houston, Texas 77002
  Email: chris.dodson@bracewell.com

  Mark Riley
  Phone: (713) 822-8935
  Email : R1lcy@Riley-CPA-Law.com

  ATTORNEYS FOR DEFENDANTS




NOTICE OF DEPOSITION                            2
20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 8 of 9




                                                  Manfred Sternberg

                                      EXHIBIT A
 From: Joseph Marburger <imarburger@newquestcom>
 Date: September 8, 2020 at 11:23:23 AM CDT
 To: Joseph Marburger <imarburger@newquest.com>
 Cc: Brad LyBrand <blybrand@newquest.com >, Glenn Dickerson <gdickerson@newquest.com>
 Subject: Development Opportunity South Congress

 Hello-
 I am reaching out on behalf of my partners Glenn Dickerson and Brad Lybrand. We have been working
 with a co-broker on the attached 14.94 acre site located at 4811 S. Congress in Austin, TX. We feel this
 site represents a prime opportunity for development. The site can be subdivided and the pricing
 guidance is $60 psf. This site was previously owned by World Class Properties and the note has since
 been purchased by the current owner. The owner will allow for up to 12 months for due diligence and
 closing. Please let us know if you are interested or have any questions.
 Happy to jump on a call and discuss in further detail.
 Sincerely,
 Joe Marburger
 Associate
 Office: 281.477.4306
 Mobile: 713 .897.1654
 Email: jmarburger@newquest.com<mai!to:jmarburger@newquest.com >

 [cidimage001.png@01D66FES.5901EA60]<https:l/www.newquest.com/subscribe/> [linkedin]
 <https://www. linked in. com/com pa ny/newq uest-properties/> [Face book]
 <https://www.facebook.com/NQProperties> [YouTubeJ
 <https://www.youtube.com/channel/UCBt5ideQtGRgJOJUsGadR6w>

 [NewQuest Properties I newquestcom]
 8827 W. Sam Houston Pkwy N. #200, Houston, TX 77040




 NOTICE OF DEPOSITION                                3
         20-11105-tmd Doc#5-21 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 20 Pg 9 of 9

                                                    OFFICER'S RETURN

         hand this _ _ _ _ _ day of _ _ _ _ __ __ _~ 20_ _, and executed by delivering a copy of this Subpoena and
     ments to the within named witness: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ this the
                day of                                     20____, at                   o' clock    M.   in person at
                                                                                                                   in

- - - - - - - - - - - County, Texas, and tendered a fee of $10 .00 to the witness in cash.

NOT EXECUTED to the within named witness for the following reason(s):




                                                                 PROCESS SERVER, Cert# and Expiration

ACCEPTANCE OF SERVICE OF SUBPOENA
BY WITNESS UNDER RULE 176.5 T.R.C.P.
I hereby accept service of the attached subpoena and             Service Fees:
will appear as instructed on said date and produce all           Travel: _ _ _ _ _ _ _ _ _/miles
documents as requested in the subpoena                           Service: _ _ __ __ _ __
                                                                 Preparation Fee:
                                                                 Witness Fee Tendered: $10.00
                                                                 Miscellaneous:
                WITNESS

                                                                 TOTAL:


ATTORNEY REQUESTING SUBPOENA:

                                                           Manfred Sternberg
                                                           MANFRED STERNBERG ASSOCIATES, PC
                                                           1700 Posk Oak Place, Suite 600
                                                           Houston, TX 77056
                                                           713.622.4300 Fax 713.622.9899
                                                           Attorney for Plaintiff
                                                           SBA# 19175775




Order No. 336598.006
